Exhibit 10.9

KEY MANAGEMENT SEVERANCE AGREEMENT

This Severance Agreement (the “Agreement”) is made as of December 1, 2008 by and
between OWENS CORNING, a Delaware corporation and its subsidiaries (the
“Company”), and Karel Czanderna, an officer of the Company (“Executive”).

WHEREAS the Company desires to provide Executive with certain severance pay and
benefits, and to expose Executive to confidential Company information, each in
exchange for Executive’s commitment to keep such information confidential and to
not engage in competitive activities with the Company for the duration of
Executive’s employment and for two years thereafter;

WHEREAS the Compensation Committee of the Board of Directors of the Company (the
“Committee”) has approved this Severance Agreement to provide Executive with
certain severance pay, benefits and privileges on the termination of Executive’s
employment as described below;

NOW THEREFORE, the parties hereto agree as follows:

 

1. Company Initiated Termination For Reasons Other than Cause and Unsatisfactory
Performance

If the Company terminates Executive’s employment for any reason other than
Unsatisfactory Performance or Cause (as defined in paragraphs 10(g) and 10(b),
respectively), or Executive voluntarily terminates Executive’s employment under
circumstances involving a Constructive Termination, as defined in paragraph
10(d), Executive will be entitled to the following compensation, provided that
Executive executes a Release and Non-Competition Agreement satisfactory to the
Company:

  a. Severance payment in an amount equal to Base Pay, as defined in paragraph
10(a); and

  b. Separation Incentive Payment, as defined in paragraph 10(e).

 

2. Company Initiated Termination For Unsatisfactory Performance. If the Company
terminates Executive’s employment for Unsatisfactory Performance, as defined in
paragraph 10(g), Executive will be entitled only to the following compensation,
provided that Executive executes a Release and Non-Competition Agreement
satisfactory to the Company:

  a. Severance payment equal to 50% of Base Pay, as defined in paragraph 10(a);
and

  b. Severance payment equal to 50% of a Separation Incentive Payment, as
defined in paragraph 10(e).

 

3. Company Initiated Termination For Cause. If the Company terminates
Executive’s employment for Cause, as defined in paragraph 10(b), Executive will
be entitled only to base salary earned and as yet unpaid through the effective
date of termination.

 

4.

Timing of Payments. Compensation payable under paragraphs 1 or 2 above after a
Change of Control shall be paid in a lump sum as soon as practicable after
termination (no later than the 15th day of the third month following the
termination). Compensation payable under paragraphs 1 or 2 above absent a Change
of Control will be made through the normal payroll cycle over 24 months. All
payments will be made minus applicable withholdings.

 

5. Sale of Business. If Executive’s employment ends under circumstances
described in paragraph 1 above in connection with the sale by the Company of a
subsidiary, business unit, division or facility, payments will be made under
this Agreement only if Executive is not offered a position with materially
equivalent base salary with the Company or with the new owner of the business
(without regard to whether Executive accepts such a position). If Executive
receives and accepts a suitable offer from the new owner of the business and is
subsequently terminated within one year of the closing date of the sale under
circumstances that would result in payment of benefits under this Agreement,
Executive will be treated as though he had been terminated by the Company and
receive the payments provided for in this Agreement, less any amounts or
benefits provided by the new owner in connection with Executive’s termination.



--------------------------------------------------------------------------------

6. Termination For Other Reasons. If Executive voluntarily terminates employment
including by reason of retirement (other than as provided in paragraph 1 above
with regard to Constructive Termination), or if Executive’s employment
terminates due to death or Permanent Total Disability, Executive shall not be
entitled to any benefits under this Agreement.

 

7. Continuation of Insurance Benefits. In the event Executive’s employment
terminates under the circumstances described in paragraph 1 or 2 of this
Agreement, the Company will continue Executive’s participation and coverage for
a period of one year or six months, respectively (the “Severance Period”) from
Executive’s last day of employment with the Company under the Company’s medical
and dental plans, in which Executive is participating immediately prior to such
employment termination, subject to the Company’s right to modify the terms of
the plans or arrangements providing these benefits. If Executive is employed by
another entity during the Severance Period, the Company will immediately become
a secondary obligor.

 

8. Non-Duplication of Benefits. Any compensation or benefits payable under the
terms of this Agreement will be offset and not augmented by other compensation
or benefits of the same or similar type payable under local laws of the
Executive’s country, any existing plan or agreement of the Company or any other
arrangement between Executive and the Company covering the Executive (including,
but not limited to, any Company severance policy and the Company’s Annual
Incentive Plan). It is intended that this Agreement not duplicate benefits
Executive is entitled to under country “redundancy” laws, the Company’s regular
severance policy, any related policies, or any other contracts, agreements or
arrangements between Executive and the Company.

 

9. Term. This Agreement shall be effective from the date hereof throughout
Executive’s term of employment as an officer of the Company, but shall expire
and be of no effect immediately after the second anniversary of either: (a) a
Change of Control or (b) written notice of intent to terminate this Agreement by
the Company’s Chief Executive Officer, whichever shall occur first. Executive’s
Confidentiality, Non-Solicitation and Non-Competition obligations set forth
herein shall survive the termination or expiration of this Agreement, provided
however, that if Executive has become entitled to any payments pursuant to this
Agreement before such second anniversary which have not been paid by such second
anniversary, such payments shall be made pursuant to the terms of this
Agreement.

 

10. Certain Defined Terms. As used herein, the following terms shall have the
following meanings:

 

  a) “Base Pay” shall mean the greater of two times the annual salary paid to
Executive as of the date of termination or the date of a Change of Control, as
the case may be, notwithstanding any pay reduction that may be related to a
Constructive Termination.

 

  b) “Cause” shall mean:

 

  1) Conviction of any felony or failure to contest prosecution of a felony; or

  2) Willful misconduct or dishonesty that is harmful to the Company’s business
or reputation; or

  3) Serious violation of the Company’s Business Code of Conduct.

 

  c) “Change of Control” shall have the same meaning and definition as set forth
in the 2006 Stock Plan approved by the shareholders, and is incorporated herein
by reference.

 

  d) “Constructive Termination” shall be deemed to have occurred only if:

 

  1) Prior to a Change of Control: Executive’s Base Pay is materially reduced
without Executive’s written consent; or

 

  2)

On or within a two-year period after a Change of Control: (A) Executive’s Base
Pay or annual incentive pay opportunity is materially reduced without
Executive’s written consent;



--------------------------------------------------------------------------------

 

(B) Executive is required by the Company to relocate to a new place of business
that is more than fifty miles from Executive’s place of business prior to the
Change of Control (or the Company mandates a substantial increase in the amount
of required business travel); or (C) there is a material adverse change in
Executive’s duties or responsibilities in comparison to the duties or
responsibilities which Executive had prior to the Change of Control; and

 

  3) The amount, time and form of any payment on account of the constructive
termination must be substantially identical to that which would be paid due to
an actual involuntary termination, to the extent such a right exists; and

 

  4) The Executive is required to notify the Company that one of the
constructive termination triggers described above exists within a period not to
exceed 90 days of the time Executive becomes aware the trigger first existed and
the company has 30 days from such notice to cure any Constructive Termination.

 

  e) “Separation Incentive Payment” shall equal two times Executive’s Target
Incentive Level in the Company’s annual, Corporate Incentive Plan (CIP)
immediately prior to termination.

 

  f) “Target Incentive Level” shall be the greater of: (i) Executive’s annual
Base Pay multiplied by Executive’s participation rate under the Company’s
Corporate Incentive Plan for the year of termination, or (ii) the payment
Executive would have received under such Plan for the year of termination based
on projected corporate performance for such year as determined by the Committee
in its sole discretion at the time of the Change of Control.

 

  g) “Unsatisfactory Performance” shall exist if, prior to a Change in Control,
Executive continuously fails to substantially satisfy performance expectations
as an Executive of the Company, unless within three months after notice has been
provided to Executive by the Company, Executive cures such continued failure to
perform.

 

11. Unpaid Compensation. Regardless of the reason for Executive’s termination of
employment, in addition to any benefits that may be payable to Executive
hereunder, Executive will be entitled to: (a) base salary earned but unpaid
through Executive’s last date of employment; (b) incentive pay as yet unpaid
from the prior years and the year of termination, prorated for the period of
Executive’s actual employment prior to termination, consistent with applicable
plan documents; (c) benefits to which Executive is independently entitled under
the terms of the Company’s salaried employee benefit plans and (d) vesting of
outstanding equity grants (if any) consistent with the applicable Stock Plan and
any grant agreements executed by Executive.

 

12. Outplacement Assistance. The Company will arrange outplacement assistance
for Executive in cases of terminations described in paragraphs 1 or 2 of this
Agreement. Such assistance shall continue for up to one year following
Executive’s termination or until such time as suitable employment is attained,
whichever is sooner. The Company will identify at least two service providers
from which Executive choose one. Outplacement costs incurred in this connection
will be borne by the Company, but will not include costs of travel to/from the
outplacement firm or in connection with job interviews, etc. In no event will
the Company pay Executive cash in lieu of outplacement assistance.

 

13.

Confidentiality. Consistent with Executive’s preexisting legal and contractual
obligations and in exchange for the consideration provided by the Company in
this Agreement and for Executive’s continued employment and exposure to
confidential information at the Company, Executive agrees to hold in strict
confidence and not to use or disclose to any other person any confidential or
proprietary information of the Company, including, without limitation, trade
secrets, formulas for Company products, production techniques or processes or
methods and apparatus for producing any products of the Company, or other
non-public information relating to the business, research and development,
employees and/or customers of the Company and its subsidiaries and affiliates,
except to the extent required by law, or with the written consent of the
Company. Executive will, immediately on termination, deliver to the Company all
files



--------------------------------------------------------------------------------

 

containing data, correspondence, books, notes, and other written, graphic or
computer records and return any samples or other materials under Executive’s
control relating to the Company or its subsidiaries or affiliates, regardless of
the media in which they are embodied or contained and delete any such
information under Executive’s control.

 

14. Agreement Not To Compete. In exchange for the consideration provided by the
Company in this Agreement as well as Executive’s continued employment and
exposure to confidential information at the Company, Executive agrees not to,
directly or indirectly, for a period of two years following Executive’s
termination of employment, engage or participate in any business that is
involved in research or development activities or in the manufacturing or sale
of any product or service which competes with any of the Company’s products or
services, except with the written consent of the Company. In accordance with
paragraphs 1, 2 and 4 of this Agreement, upon resignation or termination,
Executive agrees to execute a separate Release and Non-Competition Agreement in
a form acceptable to the Company to memorialize this agreement and understands
that the failure to do so will not alter the survival of Executive’s non-compete
obligation but will render Executive ineligible for any severance pay or other
benefits, whether set forth in this Agreement or otherwise.

 

15. Agreement Not To Solicit Employees. In exchange for the consideration
provided by the Company in this Agreement as well as Executive’s continued
employment and exposure to confidential information and employees of the
Company, Executive shall not directly or indirectly solicit, induce, recruit or
encourage any of the Company’s employees to leave their employment for a period
of two years following Executive’s termination or resignation from employment.

 

16. Agreement Not To Solicit Customers, Business or Suppliers. In exchange for
the consideration provided by the Company in this Agreement as well as
Executive’s continued employment and exposure to confidential information, for a
period of two years following Executive’s termination or resignation from
employment Executive shall not directly or indirectly solicit, divert or take
away, or attempt to solicit, divert or take away, any customers, business or
suppliers of the Company upon whom Executive called, serviced, or solicited, or
with whom Executive became acquainted as a result of Executive’s employment with
the Company.

 

17. No Disparagement. Executive shall not, at any time during or within two
years following Executive’s termination or resignation from employment: (i) make
any public disclosures or publish any articles or books about Company, its
business or any Company officer or employee, or grant an interview to any
representative of the public media, without the prior written consent of the
General Counsel, or (ii) publish any statement or make any disclosure about the
Company, its business or any Company officer or employee that is disparaging,
derogatory or otherwise casts a bad light on Company, its business or any
Company officer or employee. The Company will likewise refrain from disparaging
Executive.

 

18. Employment Relationship. This Agreement reflects the circumstances under
which Executive may become entitled to certain severance pay and benefits, and
does not alter the employment relationship. Executive may elect to terminate the
employment relationship with the Company, with or without cause or notice, and
the Company may do the same.

 

19.

Mutual Release and Indemnity. In the event of Executive’s termination under
circumstances described in paragraphs 1 or 2 of this Agreement, the Company
agrees to release and discharge Executive from any claim it may then or
thereafter have against Executive with respect to employment with the Company
(other than with regard to Executive’s obligations under this Agreement), and
agrees to indemnify Executive in accordance with its then current policies or
practices for active employees for any claims made against Executive by third
parties arising out of the proper performance of Executive’s duties as an
employee of the Company. In exchange for the consideration provided by the
Company in this Agreement, together with the Company’s release and indemnity,
Executive agrees to release and discharge the Company, and its subsidiaries,
affiliates, officers, directors, employees and agents (the “Released Persons”)
from any claim that Executive may then or thereafter have against the Company or
such Released Persons (excluding any



--------------------------------------------------------------------------------

 

claim for the compensation, benefits and privileges described herein) arising
out of or in connection with Executive’s employment or termination of employment
by the Company or any of its subsidiaries or affiliates. On termination,
Executive agrees to execute a separate Release and Non-Competition Agreement in
a form acceptable to the Company to memorialize this agreement and understands
that the failure to do so will render Executive ineligible for any severance pay
or benefits, whether set forth in this Agreement or otherwise.

 

20. Adequacy. Executive acknowledges and agrees that the restrictions contained
in this Agreement are necessary to protect the legitimate interests of the
Company, and impose no undue hardship on Executive and Executive further
acknowledges and agrees the compensation provided hereunder as being adequate.
Executive acknowledges and agrees that a breach or threatened breach of any of
the provisions of this Agreement will result in irreparable injury to the
Company and that remedies at law are inadequate, and the Company may seek the
issuance of a restraining order, preliminary restraining order or injunction
which arises or results from, or relates to, directly or indirectly, any
violation of this Agreement. Additionally, the Company may proceed at law to
obtain such other relief as may be available.

 

21. Severability. Whenever possible each provision and term of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision or term of this Agreement shall be held to
be prohibited by or invalid under such applicable law, then such provision or
term shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating or affecting in any manner whatsoever the remainder of such
provision or term, or the remaining provisions or terms of this Agreement. The
parties recognize it is also to their mutual benefit to make certain conforming
legal changes, such as those required by Section 409(a) of the Internal Revenue
Code, in accordance with paragraph 22 of this Agreement.

 

22. Modification and Waiver of Breach. No waiver or modification of this
Agreement shall be binding unless it is in writing, signed by the parties
hereto. No waiver of a breach hereof shall be deemed to constitute a waiver of a
further breach, whether of a similar or dissimilar nature.

 

23. Assignment. This Agreement shall be binding upon and inure to the benefit of
any successors of the Company. As used herein, “successors” shall include any
person, firm, corporation or other business entity which at any time, whether by
merger, purchase or otherwise, acquires all or substantially all of the assets
or business of the Company. Executive’s agrees that Company may assign or
transfer its rights hereunder pursuant to a merger or consolidation in which the
Company is not the continuing entity, or a sale, liquidation or other
disposition of all or substantially all of the assets of the Company, provided
that the assignee or transferee is the successor to all or substantially all of
the assets of the Company and assumes the liabilities, obligations and duties of
the Company under this Agreement, either contractually or as a matter of law. No
rights or obligations of the Executive under this Agreement may be assigned or
transferred by the Executive, without the Company’s prior written consent, other
than Executive’s rights to compensation and benefits, which may be transferred
only by will or operation of law; provided, however that the Executive shall be
entitled, to the extent permitted under applicable law or relevant plans, to
select and change a beneficiary or beneficiaries to receive any compensation or
benefit hereunder following Executive’s death by giving the Company written
notice thereof. In the event of the Executive’s death or a judicial
determination of Executive’s incompetence, references in this Agreement to the
Executive shall be deemed, where appropriate, to refer to Executive’s
beneficiary or beneficiaries, estate or other legal representative.

 

24. Notice. Any written notice to be given hereunder to Executive may be
delivered to Executive personally or shall be deemed to have been given upon
deposit thereof in the U.S. mail, certified mail, postage prepaid, addressed to
Executive at the address as it shall appear on the records of the Company.

 

25. Construction of Agreement. This Agreement is made and entered into in the
State of Ohio and shall be construed under the laws of Ohio.



--------------------------------------------------------------------------------

26. Entire Agreement. This Agreement, consisting of 26 numbered paragraphs and
six pages, constitutes the entire understanding between the parties with respect
to Executive’s severance pay, benefits and privileges in the event of a
termination of Executive’s employment with the Company, superseding all
negotiations, prior discussions and agreements, written or oral, concerning said
severance arrangements. This Agreement may not be amended except in writing by
the parties hereto.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

OWENS CORNING,

/s/ Michael H. Thaman

Michael H. Thaman

Chairman of the Board and

Chief Executive Officer

Agreed to and accepted:

 

/s/ Karel Czanderna

Karel Czanderna

Date: December 3, 2008